DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action regarding Application No. 16/704,641, filed on 12/5/2019, where Claims 1-15 are pending.


 Abstract Objections

The abstract of the disclosure is objected to because the Abstract of the instant Application, as it currently appears, exceeds the maximum limit of 150 total words in length.  Please correct the Abstract, such that it is less than 150 total words in length.  Correction is required.  See MPEP § 608.01(b).


 Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: ... a processor arrangement and a communication module ... in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Examiner is interpreting the corresponding structure for the processor arrangement to be cited in Page 11, Lines 13-14 of the Specification of the instant Application, and the corresponding structure for the communication module to be cited in Page 11, Lines 15-27 of the Specification of the instant Application.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 


 Claim Objections

Claim 11 is objected to because of the following informalities:  the phrase "... the personalized digital model and the personalized digital model as a working digital model ..." is confusing, as it currently appears within the claim language.  It appears that the Applicant likely intended to have instead included "... the personalized digital model and the personalized further digital model ....".  Appropriate correction is required.


 Claim Rejections - 35 USC § 112

Claim 11 recites the limitation "the physiological simulation model" in Claim 11, line 19 of the claim language.  There is insufficient antecedent basis for this limitation in the claim.  Neither Claim 11 of the instant Application, nor any of the preceding claims recite “a physiological simulation model,” which would properly establish antecedent basis for the claim limitation of “the physiological simulation model.”
Claim 11 recites the limitation "the accuracy of the predicted second further input data" in Line 21.  There is insufficient antecedent basis for this limitation in the claim.  Neither Claim 11 of the instant Application, nor any of the preceding claims recite “an accuracy of the predicted second further input 


   Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2013/0325493 A1 to Wong, et al. (hereinafter ‘Wong’).

Regarding Claim 1, Wong discloses a method of developing a personalized digital model of at least part of the anatomy of a person with a computer system (a computer generated 3-D model of the human body (avatar) is created by aggregating personal health and medical data of a user, Abstract; ... a computerized system and method for generating three-dimensional anatomical models of human bodies, which may be customized based on each user’s physical characteristics and medical history, [0006])

... a method of presenting health-related information, the method being performed by execution of computer readable program code by at least one processor of at least one computer system, [0010]);

receiving input data relevant to an actual physical condition of at least part of the anatomy of the person with the communication module (a computer generated 3-D model of the human body (avatar) is created by aggregating personal health and medical data of a user.  This data may include data derived from the user’s electronic medical record ... data regarding the user’s medical history and physical characteristics are visualized on the avatar to map the past and present states of the user, and may be modified by a set of health variables for the purpose of projecting a future body image over established time intervals, Abstract; [0043-0044]);

searching a database of digital models modelling different physical conditions of said at least part of the anatomy and selecting a digital model from said database that most closely matches the actual physical condition of the at least part of the anatomy of the person based on at least some of the received input data (the customizable anatomical models may include default bodies for men and women of different ethnicities and ages, including children.  Default medical avatars are avatars of healthy, idealized bodies.  The digital models include morph targets, which allow for data inputs by the user or a third party to control the size and shape of polygons in the models ... users can make changes to these models based on data they input directly.  Users can enter exact measurements of their body parts, including clothing sizes, so the medical avatar matches their current body dimensions.  Or they can select a default 3-D anatomical body that most closely matches their own ... body types include the following (or a combination of the following): ectomorph, mesomorph, and endomorph, [0039]-[0041]);

personalizing the selected digital model by developing the modelled physical condition of the selected digital model with a physiological development model associated with said selected digital model based on the received input data (data regarding the user’s medical history and physical characteristics are visualized on the avatar to map the past and present states of the user, and may be modified by a set of health variables for the purpose of projecting a future body image over established time intervals, Abstract; [0040-0044) such that the developed modelled physical condition more closely resembles said actual physical condition in accordance with said input data (... users can enter exact measurements of their body parts, including clothing sizes, so the medical avatar matches their current body dimensions.  Or they can select a default 3-D anatomical body that most closely matches their own, [0040]); and

generating an output of the personalized digital model of said person for storage on a data storage medium (... full transfer of data, facilitates the ability to send data from a user’s device 84 – smartphone, tablet, laptop, or desktop – across a secure third party server 86 directly to a verified clinical provider.  The user’s device 84 stores the most recent and updated version of his or her medical avatar ..., [0109]).


data regarding the user’s medical history and physical characteristics are visualized on the avatar to map the past and present states of the user, and may be modified by a set of health variables for the purpose of projecting a future body image over established time intervals, Abstract; [0043; 0047]); and generating an output pertaining to said predicted development of the actual physical condition of said person (data regarding the user’s medical history and physical characteristics are visualized on the avatar to map the past and present states of the user, and may be modified by a set of health variables for the purpose of projecting a future body image over established time intervals, Abstract; [0043;0047]).


Regarding Claim 3, Wong discloses the method of claim 1, and Wong further discloses wherein the physiological development model represents a disease model of said at least part of the anatomy (a patient’s medical avatar may be fully customized based on the patient’s current health conditions, past medical history, and potential issues in the future.  For example, diseased organs, tumors, injuries like broken bones and cuts, amputated limbs, prosthetics, medical implants, and cosmetic surgical changes can all be show in the medical avatar, [0045]).


Regarding Claim 4, Wong discloses the method of claim 1, and Wong further discloses wherein the at least part of the anatomy of the person comprises one or an organ (... diseased organs, tumors, injuries like broken bones and cuts, amputated limbs, prosthetics, medical implants, and cosmetic surgical changes can all be shown in the medical avatar, [0045]), a system of organs (... diseased organs, tumors, injuries like broken bones and cuts, amputated limbs, prosthetics, medical implants, and cosmetic surgical changes can all be shown in the medical avatar, [0045]), and a musculoskeletal system of the person (... diseased organs, tumors, injuries like broken bones and cuts, amputated limbs, prosthetics, medical implants, and cosmetic surgical changes can all be shown in the medical avatar, [0045]).


Regarding Claim 5, Wong discloses the method of claim 1, and Wong further discloses wherein the input data comprises at least one of information belonging to the person (a computer generated 3-D model of the human body (avatar) is created by aggregating personal health and medical data of a user.  This data may include data derived from the user’s electronic medical record, Abstract) and information belonging to a relative of the person (the second component, predictive analysis 76, creates short and long-term visualizations of future health conditions depending on current patient criteria, such as diet, exercise, smoking, family history, and genetic testing, [0096]).


Regarding Claim 6, Wong discloses the method of claim 1, and Wong discloses further comprising: receiving further input data relating to an updated actual physical condition of the at least part of the anatomy of the person with the communication module (the second component, predictive analysis 76, creates short and long-term visualizations of future health conditions depending on current patient criteria, such as diet, exercise, smoking, family history, and genetic testing, [0096]); and updating the personalized digital model by developing the modelled physical condition of the personalized digital model with the physiological development model based on the received further ... the application also provides an immediate visualization of possible physical effects due to smoking or increases in weight due to poor diet or exercise.  For example, pictures of the user’s face are manipulated using standard digital airbrushing techniques to emphasize wrinkles caused by smoking.  Likewise, fatty tissue around the cheeks and neck can be added to the user’s face to simulate potential weight gain, [0096]).


Regarding Claim 7, Wong discloses the method of claim 6, and Wong discloses further comprising generating an output comprising an indication of the updated modelled physical condition and transmitting said output to an electronic device registered to said person (the second component of interface modalities is the ability to make the data interoperable and relay it to multiple device platforms.  Mobile device platforms 102 include tablet computing devices (e.g. iPad, Galaxy, Nexus, etc.) and smart-phones (e.g., devices running iOS, Android, Windows, etc.), [0142]) or to a medical practitioner caring for said person (if the user has an appointment with an orthopedist, for example, to diagnose the pain, he or she may use the app to concisely share his or her medical narrative.  The physician is better able to make an accurate diagnosis as he or she has full access to symptoms and other details that may be difficult to communicate verbally.  The patient can also export a part or all of the notes he or she has entered about the symptoms into a compatible file format to share with the doctor, [0106]).


Regarding Claim 8, Wong discloses the method of claim 6, and Wong discloses further comprising adjusting the physiological development model based on the received further input data (... Once the user selects “smoking” as a risk factor, based on his or her current age and volume of cigarettes smoked, the medical avatar adjusts to reflect the visual profile at time intervals appropriate to the standard of care.  Time intervals may also be adjusted by the user.  In the case of the “smoking” risk factor, it may be another 15 years before the lungs are dramatically affected, and the user can see in yearly time intervals the progression of the illness over time, [0098]).


Regarding Claim 13, Wong discloses the method of claim 1, and Wong further discloses a computer program product for a computer system comprising a processor arrangement and a communication module under control of said processor arrangement (... a method of presenting health-related information, the method being performed by execution of computer readable program code by at least one processor of at least one computer system.  The method includes providing a three-dimensional anatomical model of a human which has a plurality of anatomical systems ..., [0009]), 

the computer program product comprising a computer readable storage medium having computer readable program instructions embodied therewith for, when executed on the processor arrangement, cause the processor arrangement to implement the method (... a method of presenting health-related information, the method being performed by execution of computer readable program code by at least one processor of at least one computer system, [0009]).


Regarding Claim 14, Wong discloses the method of claim 1, and Wong further discloses a computer system comprising a processor arrangement and a communication module under control of said processor arrangement (... the method being performed by execution of computer readable program code by at least one processor of at least one computer system.  The method includes providing a three-dimensional anatomical model of a human which has a plurality of anatomical systems ..., [0009]),

wherein the processor arrangement is adapted to implement the method (... a method of presenting health-related information, the method being performed by execution of computer readable program code by at least one processor of at least one computer system, [0009]).


Regarding Claim 15, Wong discloses the computer system of claim 14, and Wong discloses further comprising the computer program product communicatively coupled to the processor arrangement (... a method being performed by execution of computer readable program code by at least one processor of at least one computer system ..., [0009]).



 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claims 1-8 above, and further in view of US 2016/0148372 A1 to Itu, et al. (hereinafter ‘Itu’).

Regarding Claim 9, Wong disclose the method of claim 6, but Wong does not explicitly disclose further comprising comparing the further input data to the input data, and if said further data is significantly different to the input data: searching the database of digital models modelling different physical conditions of said at least part of the anatomy and selecting a further digital model from said database that most closely matches the actual physical condition of the at least part of the anatomy of the person based on at least some of the received further input data; personalizing the selected further digital model by developing the modelled physical condition of the selected further digital model with the physiological development model based on the received further input data such that the developed modelled physical condition more closely resembles said actual physical condition as described by said further input data; and generating an output of the personalized further digital model of said person for storage on the data storage medium.

	Itu discloses a method of mapping of anatomical features in medical imaging applications (Abstract), further comprising comparing [a] further input data to [an] input data (where a very large number of synthetic cases can be utilized for training, and the machine learning is performed again with updated or adapted database examples after a synthetic case data with a bad match is identified; ... when using the machine-learnt classifier to predict results for patient-specific data, bad matches between predicted and measured hemodynamic metrics might appear while validating the machine-learning classifier ... the workflow ... is used to enrich the database of synthetic cases so as to improve the prediction for the patient-specific cases that lead to a bad match ... the predicted value is compared with a measured value to identify the bad match ..., [0182]), and if said further data is significantly different to the input data (... when using the machine-learnt classifier to predict results for patient-specific data, bad matches between predicted and measured hemodynamic metrics might appear while validating the machine-learning classifier ... the workflow ... is used to enrich the database of synthetic cases so as to improve the prediction for the patient-specific cases that lead to a bad match ... the predicted value is compared with a measured value to identify the bad match ..., [0182]):

Searching the database of digital models modelling different physical conditions of said at least part of the anatomy and selecting a further digital model from said database that most closely matches the actual physical condition of the at least part of the anatomy of the person based on at least some of the received further input data (... in the prediction phase, if the measured values of these ‘flow’ related features are available, these flow features are used as inputs in the features vector.  In the absence of flow features, similar patients or similar models to the patient are located in the database from the geometric features to arrive at data-driven estimates of flow in different branches ..., [0181]; ... when using the machine-learnt classifier to predict results for patient-specific data, bad matches between predicted and measured hemodynamic metrics might appear while validating the machine-learning classifier ..., [0182]);

Personalizing the selected further digital model by developing the modelled physical condition of the selected further digital model with the physiological development model based on the received further input data such that the developed modelled physical condition more closely resembles said actual physical condition as described by said further input data (... the training data is updated with new features characterizing flow as inputs.  In the prediction phase, if the measured values of these ‘flow’ related features are available, these flow features are used as inputs in the feature vector.  In the absence of flow features ..., [0181]; ... the predicted value is compared with a measured value to identify the bad match.  In act 72, the reason for the bad match is found.  The reason may be features values not present, the feature values that are most different, and/or the feature values most determinative of the flow value.  In act 74, new synthetic examples with similar features are generated and added to the database 28.  The value of the hemodynamic metric for the added examples are computed or measured.  In act 76, the machine learning is performed again with the updated or adapted database examples, [0182]); and

Generating an output of the personalized further digital model of said person for storage on the data storage medium (output of hemodynamic models, [0181-0182]; medical imaging system; the memory 15 is additionally or alternatively a non-transitory computer readable storage medium with processing instructions. The memory 15 stores data representing instructions executable by the programmed processor 13 for hemodynamic metric estimation in medical imaging ..., [0219]).

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method of mapping of anatomical features in medical imaging applications, further comprising comparing a further input data to an input data, and determining whether the further input data is significantly different to the input data, as previously disclosed by Itu, to the method of developing a personalized digital model of at least part of the anatomy of a person, as previously disclosed by Wong, in order to improve the prediction for patient-specific case data that lead to a bad match within a selected digital model (Itu, [0182]), thereby improving the accuracy of a physiological development model.


	Regarding Claim 10, Wong and Itu, in combination, disclose the method of claim 9, but Wong does not explicitly disclose wherein comparing the further input data to the input data comprises predicting the further input data with the personalized digital model, and wherein the further input data is considered to be significantly different to the input data if said further input data cannot be accurately predicted with the personalized digital model.

	However, Itu does disclose a method of mapping of anatomical features in medical imaging applications (Abstract), wherein comparing the further input data to the input data (where a very large number of synthetic cases can be utilized for training, and the machine learning is performed again with updated or adapted database examples after a synthetic case data with a bad match is identified; ... when using the machine-learnt classifier to predict results for patient-specific data, bad matches between predicted and measured hemodynamic metrics might appear while validating the machine-learning classifier ... the workflow ... is used to enrich the database of synthetic cases so as to improve the prediction for the patient-specific cases that lead to a bad match ... the predicted value is compared with a measured value to identify the bad match ..., [0182]) comprises predicting the further input data with the personalized digital model (... when using the machine-learnt classifier to predict results for patient-specific data, bad matches between predicted and measured hemodynamic metrics might appear while validating the machine-learning classifier ... the workflow ... is used to enrich the database of synthetic cases so as to improve the prediction for the patient-specific cases that lead to a bad match ... the predicted value is compared with a measured value to identify the bad match ..., [0182]), and wherein the further input data is considered to be significantly different to the input data if said further data cannot be accurately predicted with the personalize digital model (... when using the machine-learnt classifier to predict results for patient-specific data, bad matches between predicted and measured hemodynamic metrics might appear while validating the machine-learning classifier ... the workflow ... is used to enrich the database of synthetic cases so as to improve the prediction for the patient-specific cases that lead to a bad match ... the predicted value is compared with a measured value to identify the bad match ..., [0182]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method of mapping of anatomical features in medical imaging applications, further comprising comparing a further input data to an input data, and determining whether the further input data is significantly different to the input data, as previously disclosed by Itu, to the method of developing a personalized digital model of at least part of the anatomy of a person, as previously disclosed by Wong, in order to improve the prediction for patient-specific case data that lead to a bad match within a selected digital model (Itu, [0182]), thereby improving the accuracy of a physiological development model.

	

	Regarding Claim 11, Wong, in view of Itu, discloses the method of claim 9, and Wong discloses further comprising: receiving second further input data indicative of a potential further change to the actual physical condition of at least part of the anatomy of the person with the communication module (the customizable anatomical models may include default bodies for men and women of different ethnicities and ages, including children.  Default medical avatars are avatars of healthy, idealized bodies.  The digital models include morph targets, which allow for data inputs by the user or a third party to control the size and shape of polygons in the models ... users can make changes to these models based on data they input directly.  Users can enter exact measurements of their body parts, including clothing sizes, so the medical avatar matches their current body dimensions.  Or they can select a default 3-D anatomical body that most closely matches their own ... body types include the following (or a combination of the following): ectomorph, mesomorph, and endomorph, [0039]-[0041]; the second component, predictive analysis 76, creates short and long-term visualizations of future health conditions depending on current patient criteria, such as diet, exercise, smoking, family history, and genetic testing, [0096]); and

Predicting the second further input data with the personalized digital model and the personalized further digital model respectively based on a period of time elapsed between receiving the further input data and receiving the second further input data using the physiological simulation model (... the user may select individual risk factors from within the “Predictive Analysis” screen, which is accessible via an icon on the application display.  Within this screen, the patient may input risk factors, such as but not limited to the average number of cigarettes smoked per day and daily caloric intake.  This data regarding a risk factor, along with the age of the patient, allows the application to determine the impact of the risk factor based on current health impact standards.  The user then sees a visual display of the medical avatar at time intervals appropriate to the inputs, risk factor, age, and the standard of care.  The time intervals could be in days, months or years, and as the user scrolls along these intervals on the timeline, the progression of the illness can be visualized over time as changes occurring to the appearance of the medical avatar.  This allows patients to see directly the impact of current habits on their future bodies, and to alter behavior as necessary, [0096]).



	Itu does disclose a method of mapping of anatomical features in medical imaging applications (Abstract), further comprising: selecting one of the personalized digital model and the personalized digital model as a working digital model based on the accuracy of the predicted second further input data with said models (... automatic adaption is provided.  Online machine learning is used where feedback about accuracy of one or more predictions are used to add non-synthetic examples to the database 28 so that repetition of the machine learning may result in a more accurate classifier.  The system is capable of including the effects of known measurements.  If the measurement of a hemodynamic parameter for a given patient is provided at any location, the system uses this information to improve the accuracy of any subsequent predictions.  Further, the error in the original prediction at the location where data is provided may be used to improve the mode’s future performance, [0178]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method of mapping of anatomical features in medical imaging applications, further comprising comparing a further input data to an input data, and determining whether the further input data is significantly different to the input data, as previously disclosed by Itu, to the method of developing a personalized digital model of at least part of the anatomy of a person, as previously disclosed by Wong, in order to improve the prediction for patient-specific case data that lead to a bad match within a selected digital model (Itu, [0182]), thereby improving the accuracy of a physiological development model.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wong and Itu as applied to claim 11 above, and further in view of US 2007/0014452 A1 to Suresh, et al. (hereinafter ‘Suresh’).

Regarding Claim 12, Wong and Itu, in combination, disclose the method of claim 11, but neither Wong nor Itu explicitly discloses further comprising deleting the personalized digital model or the personalized further digital model if the predicted second further input data generated with said model significantly deviates from the actual second further input data.

	Suresh discloses a method of creating a computerized interactive model of a heart based on patient data (Abstract), further comprising deleting [a] personalized digital model (... a proposed cardiac intervention may be simulated by adding, deleting, and/or modifying at least one feature of the model, Abstract; [0014]) or [a] personalized further digital model if [a] predicted second further input data generated with [a] model significantly deviates from [an] actual second further input data (... the database may include heart models that may be used for comparison with the altered model of the patient’s heart ... updating and/or maintaining a database ... the images of the patient’s heart before treatment and the model depiction of the treated heart, along with the predicted performance characteristics, may all be saved in a database.  A user may compare actual data with predicted data and determine how to improve his technique to achieve the theoretical best results, [0220-0222]). 

	It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have readily applied the method of creating a computerized interactive Suresh, [0014], [0220-0222]).


 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US 2011/0317890 A1 to Baroni, et al. (hereinafter ‘Baroni’), which is directed toward a system and method for advanced scanning and for simulation of the deformation of surfaces, having applications in three-dimensional scanning in the medical field; US 8,918,162 B2 to Prokoski (hereinafter ‘Prokoski’), which is directed toward a method of obtaining a sequence of three-dimensional thermal infrared images of the face or other area of the body to be analyzed to extract time-varying maps which link skin surface temperature details to the locations of anatomical structures of a patient; US 2016/0063726 A1 to Wenzel, et al. (hereinafter ‘Wenzel’), which is directed toward a method for performing a model-based segmentation of an anatomical structure in a medical image of a patient, where model data is provided which defines a deformable model for segmenting the type of anatomical structure; US 2013/0113798 A1 to Nahum, et al. (hereinafter ‘Nahum’), which is directed toward a method for the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935.  The examiner can normally be reached on Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/E.C.W./Examiner, Art Unit 4183       

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626